Determination unanimously confirmed, with costs, and petition dismissed; cross motion for order of enforcement granted. Memorandum: Petitioner seeks a review of an order of the Human Rights Appeal Board which affirmed a decision and order of the Commissioner of Human Rights finding that petitioner had engaged in unlawful discrimination against Betty Keehn and requiring payment to her of $500 in compensatory damages. In response to an ad in a local newspaper, Betty Keehn went to the office of petitioner to seek employment. She told the secretary-receptionist that she wanted production work and was applying for the job of automatic chucker operator. The receptionist, who is the daughter of the president of the corporation,
*978told her that they did not have restroom facilities for women and that it was an all male shop. The complainant left and subsequently filed a complaint with the State Division of Human Rights. The commissioner found and the appeal board affirmed that on these facts petitioner had engaged in a discriminatory practice against complainant on the basis of her sex. Inasmuch as such finding is supported by sufficient evidence on the record as a whole, it is conclusive and we lack authority to disturb it. (City of Schenectady v State Div. of Human Rights, 37 NY2d 421, 424; see, also, Matter of Mize v State Div. of Human Rights, 33 NY2d 53; State Div. of Human Rights v County of Onondaga, 50 AD2d 716; Executive Law, § 298.) The award of compensatory damages was within the authority of the commissioner (Executive Law, § 297, subd 4, par c) and is consistent with the State’s strong antidiscrimination policy (see Batavia Lodge No. 196, Loyal Order of Moose v State Div. of Human Rights, 35 NY2d 143; State Div. of Human Rights v Great Atlantic & Pacific Tea Co., 46 AD2d 1001, mot for lv to app den 36 NY2d 641). "We see no reason to disturb the award in the amount of $500 in compensatory damages for humiliation and mental suffering”. (State Div. of Human Rights v Great Atlantic & Pacific Tea Co., supra, p 1002). (Proceeding pursuant to Executive Law, § 298.) Present— Marsh, P. J., Dillon, Hancock, Jr., Denman and Witmer, JJ.